141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mitchell LUSKIN, Appellant,v.STATE FARM FIRE & CASUALTY COMPANY, an Illinois Corporation, Appellee.
No. 97-2696MN.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 9, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
This declaratory judgment action concerns a personal liability umbrella policy coverage dispute between Mitchell Luskin and State Farm Fire & Casualty Company (State Farm).  Luskin brought this action after he was sued by his twelve-year-old son for personal injury damages exceeding the limits of his automobile insurance policy.  Relying on a household exclusion in the umbrella policy, State Farm denied coverage and the district court held the household exclusion was valid and enforceable under Minnesota law.  Having carefully reviewed the case and having considered de novo the disputed issues of state law, we conclude no error of law appears.  As a federal court sitting in diversity, we are in no position to extend Minnesota law, and we thus affirm the decision of the district court without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation